FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 19-10011
                Plaintiff-Appellant,
                                                    D.C. No.
                     v.                          3:17-cr-00116-
                                                  LRH-WGC-1
 REFUGIO PALOMAR-SANTIAGO, AKA
 Refugio Santiago Palomar,
                 Defendant-Appellee.                 ORDER

     On Remand from the United States Supreme Court

                          Filed July 9, 2021

 Before: Richard A. Paez and Richard C. Clifton, Circuit
    Judges, and M. Douglas Harpool, * District Judge.

                                Order




     *
       The Honorable M. Douglas Harpool, United States District Judge
for the Western District of Missouri, sitting by designation.
2          UNITED STATES V. PALOMAR-SANTIAGO

                          SUMMARY **


                          Criminal Law

    On remand from the Supreme Court, which reversed this
court’s judgment and held that each of the statutory
requirements of 8 U.S.C. § 1326(d) is mandatory, United
States v. Palomar-Santiago, 593 U.S. ___, 141 S. Ct. 1615
(2021), the panel vacated the dismissal of the indictment and
remanded to the district court for further proceedings
consistent with the Supreme Court’s opinion.


                              ORDER

    The Supreme Court recently reversed the judgment in
this case, and remanded it to this court for further
proceedings. United States v. Palomar-Santiago, 593 U.S.
___, 141 S.Ct. 1615 (2021).

     We previously affirmed the district court’s dismissal of
the indictment alleging a violation of 8 U.S.C. § 1326,
relying on this court’s precedent excusing a defendant from
proving all of the elements of § 1326(d) when “the crime
underlying the original removal was improperly
characterized as an aggravated felony.” United States v.
Palomar-Santiago, 813 F. App’x 282, 284 (9th Cir. 2020)
(citing United States v. Ochoa, 861 F.3d 1010, 1015 (9th Cir.
2017)). The Supreme Court held that “each of the statutory
requirements of § 1326(d) is mandatory.” 141 S.Ct. at 1622.
We therefore VACATE the dismissal of the indictment and
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
          UNITED STATES V. PALOMAR-SANTIAGO                 3

REMAND to the district court for further proceedings
consistent with the Supreme Court’s opinion.

    The copy of this order shall act as and for the mandate of
this court.

   IT IS SO ORDERED.